Mr. Justice Hill
delivered the opinion of the court:
*372The city and county of Denver instituted this action to acquire by right of eminent domain for street and alley purposes two strips of land. The commissioners appointed for the purpose assessed the value of the land taken for street purposes, as well as the alley, at specified sums. They found that no damage would result to any other property by reason of the taking; that the street improvement would be of general benefit to the city, and assessed against it a certain amount. They also found that certain lands in the vicinity of that taken for street purposes would be specially benefited, and assessed each parcel thereof the amount they determined it would be specially benefited. They found and assessed against the owners of the land abutting on the proposed alley certain amounts upon account of benefits by this improvement. This latter assessment was in harmony with the provisions of Section 6592, E. S., 1908.
Objections were filed to the report of the commissioners by about every one to be effected. The court overruled those as to the alley, and sustained the most of those pertaining to the street improvement, which resulted in changing the report of the commissioners concerning the territory, and the special benefits to be assessed, upon account of the street improvement. The city brings the case here for review.
The only questions urged by the city involve the effect of the report of the commissioners, the weight to be given it as evidence, and what facts must be disclosed before the court is justified in setting it aside, rejecting or changing it. This question was fully considered in case No. 6936, Phipps et al. v. City and County of Denver, decided at this term, ante — . It was there held and stated that the authorities all agree that in case the commissioners have acted under a misapprehension of the law the court is justified in changing their report to comply therewith. The court rendered its judgment in favor of the objectors, landowners, upon, a different state of facts which involves other questions of law than the commissioners were attempting to follow. If the court *373was correct in its conclusion of facts and the law applicable thereto, it was justified in changing the report of the commissioners. The city-has not claimed or cited any authorities to show that the court was wrong* in either, for which reason the judgment will be affirmed without an investigation by us of these questions and without approving or disapproving the correctness of the legal position assumed by the court in its disposition of the case.
The judgment is affirmed.

Affirmed.

Decision en home.
Mr. Justice White dissenting.